oO mo a1 DA BR WY YP

NY NY WN NY NY NY NY NY NO HF HF KF Eee Se OS Oe OS
oD DN mH FW NY KF OO wWONHY DH FF WY KK &

 

 

The Honorable Michelle L. Peterson

UNITED STATES DISTRICT COURT FOR THE
WESTERN DISTRICT OF WASHINGTON

UNITED STATES OF AMERICA,
Plaintiff,

Vv.

SHAWN MATTHEW WILCHER,

Defendant.

AT TACOMA

 

 

NO. MJ19-5089

ORDER AUTHORIZING
DETENTION PENDING
INITIAL APPEARANCE

TO: The United States Marshal and any Authorized United States Officer:

Based upon a review of a sworn complaint, the Court finds there is probable cause to
believe that the defendant, SHAWN MATTHEW WILCHER, has violated Title 18, United

States Code, Sections 2243(a), 2246(2) and 7.

It is therefore ORDERED:

1. You are directed to bring the defendant before the nearest United States
Magistrate Judge, or other authorized judicial officer, for initial appearance as promptly as

that hearing can be scheduled with the court.

///
oo m7 ND MN FY N

NHN NO Nw NY NY KN NN KN HF eS eS ee eS ee Oi eS Oi eS i eS
AY HA wm BW HY KY CO DO WDWOAT HD A Bh WY HY KF CO

MICHELLE L. PETERSON
United States Magistrate Judge

Presented by:

/s/ Grady J. Leupold
GRADY J. LEUPOLD

Assistant United States Attorney

 

bo
oO

 

Defendant shall be held in custody pending that appearance.

May 25, 2019, 2 p.m., Sea wy,

Date, Time, and Location
